DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendments to the specification and abstract were received on 02 May 2022.  These amendments to the specification and abstract are accepted.
Claim Objections
Claim 4 is objected to because of the following informalities: In line 1, the recitation “the at least one” should be “the”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 3-21 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
With respect to claims 1 and 20-21: The preamble of each claim recites “an arrangement for guiding a moveable furniture part relative to a stationary furniture part, comprising”. The preamble of each claim indicates the claimed invention is to the arrangement only, and excludes the two furniture parts. 
Each claim recites “the parking position corresponds to an end position of the moveable furniture part relative to the stationary furniture part”. This recitation positively requires the furniture parts. 
The scope of each claim is unclear, as to whether the furniture parts are included in or excluded from the claimed invention. 
With respect to claims 3-19: The claims are rejected under 35 U.S.C. § 112(b) via dependency. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6-7, 9, 12, and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,417,496 (Hobbs).
With respect to claim 1: Hobbs Figs. 4-8 discloses an arrangement (slide assembly 210) for guiding a moveable furniture part relative to a stationary furniture part, comprising a guide rail (one of outer slide member 214 and inner slide member 216) to be mounted to the stationary furniture part, and a guide device (the other of outer slide member 214 and inner slide member 216) to be coupled to the moveable furniture part, the guide device having a load-transmitting rolling body (one of the hardened steel ball bearings 252a/b/c), wherein the guide rail has a track on which the load-transmitting rolling body is moveably mounted (Figs. 5 and 7 in particular), the track having a parking position for the load-transmitting rolling body (Figs. 4 and 7), and the parking position corresponds to an end position of the moveable furniture part relative to the stationary furniture part (fully closed position of the moveable part), wherein the load-transmitting rolling body and the track at least in a region of the parking position are configured such that the track is deformable to form a depression (one of depressions A/B/C) and the load-transmitting rolling body is substantially stable in shape (Col. 8 lines 1-2: “hardened steel ball bearings do not lose their shape”), wherein a hardness of the load-transmitting rolling body is greater than a hardness of the track at least in the region of the parking position (Col. 1 lines 53-64 teach that the depressions are formed by the hardened steel ball bearings embedding into the adjacent softer metal of the slide members).
Further regarding “the track having a parking position for the load-transmitting rolling body, and the parking position corresponds to an end position of the moveable furniture part relative to the stationary furniture part” as claimed, see Applicant’s Figs. 5c-5d and page 10 of the originally-filed specification. The parking positions 8 and 9 correspond to end positions of the door 2 as shown in Figs. 5c and 5d. Applicant’s Fig. 5d shows the first parking position 8, and Fig. 5c shows the second parking position 9.
The position shown in Hobbs Figs. 4 and 7 is a fully retracted position, analogously to Applicant’s Fig. 5d being a fully retracted position. Hobbs Figs. 4 and 7 is interpreted to meet “a parking position” and “an end position” as claimed, by being analogous to the first parking position 8 and end position shown in Applicant’s Fig. 5d.
Further regarding the claimed “parking position”, “end position”, “depression” and “hardness” - the entirety of Hobbs’ slide member 214 is formed of the softer metal disclosed at Col. 1 lines 53-64. 
The position of Hobbs Fig. 8 defines “an end position” as claimed. This is fully extended, and is analogous to the position of Applicant’s Fig. 5c. In such a position, the slide member 214 forms a track that at least in a region of the ball bearings 252 is deformable to form “a depression” as claimed. Such depression is formed by virtue of slide member 214 having a hardness less than that of the hardened steel ball bearing 252, and through application of vibration and/shock according to Hobbs’ disclosure. Such depression, formed in the slide member 214, meets “a parking position for the load-transmitting body” as claimed. 
With respect to claim 3: See Hobbs Fig. 5. Flat portion 226 meets “a support structure” as claimed, in that it supports the two lips 218 and 222. The lips 218 and 222 form “a contact portion” as claimed, in that they contact the bearings 252 and 254. 
With respect to claim 6: The hardened steel of Hobbs’ bearings 252 meets “has at least a portion formed from steel” as claimed. 
With respect to claim 7: Hobbs discloses wherein the track 25is substantially irreversibly deformable thereby forming the depression at the parking position of the load-transmitting rolling body (the depressions A/B/C are permanent) and/or wherein the at least one load-transmitting rolling body is moveable with the application of a force out of the depression formed in the region of the at least one parking position in the at least one track (when a user opens slide assembly 210).
With respect to claim 9: See Hobbs Fig. 5 for lips 218 and 22 meeting “at least a portion of the track has a concave configuration is cross-section” as claimed. See Hobbs Figs. 5 and 7 for bearings 252 meeting “the load-transmitting body has a peripheral surface having at least a portion with a convex configuration in cross-section” as claimed. 
With respect to claim 12: The Applicant’s specification does not provide a special definition for “furniture”. The dictionary defines “furniture” as “equipment that is necessary, useful, or desirable”. Hobbs’ piece of equipment 14 is described as a vibrating or shaking machine for containers of blood. This is necessary, useful, or desirable in some occupation. Hobbs’ piece of equipment 14 meets “a movable furniture part” as claimed. Hobbs’ cabinet 16 meets “a stationary furniture part” as claimed. The combination of equipment 14 and cabinet 16 meets “an article of furniture” as claimed.
With respect to claim 20: Hobbs Figs. 4-8 discloses an arrangement (slide assembly 210) for guiding a moveable furniture part relative to a stationary furniture part, comprising a guide rail (one of outer slide member 214 and inner slide member 216) to be mounted to the stationary furniture part, and a guide device (the other of outer slide member 214 and inner slide member 216) to be coupled to the moveable furniture part, the guide device having a load-transmitting rolling body (one of the hardened steel ball bearings 252a/b/c), wherein the guide rail has a track on which the load-transmitting rolling body is moveably mounted (Figs. 5 and 7 in particular), the track having a parking position for the load-transmitting rolling body (Figs. 4 and 7), and the parking position corresponds to an end position of the moveable furniture part relative to the stationary furniture part (fully closed position of the moveable part), wherein the load-transmitting rolling body and the track at least in a region of the parking position are configured such that the track is deformable to form a depression (one of depressions A/B/C) and the load- transmitting rolling body is substantially stable in shape (Col. 8 lines 1-2: “hardened steel ball bearings do not lose their shape”), and wherein the depression is concave within the region of the parking position of the track (Fig. 7).
Further regarding “the track having a parking position for the load-transmitting rolling body, and the parking position corresponds to an end position of the moveable furniture part relative to the stationary furniture part” as claimed, see Applicant’s Figs. 5c-5d and page 10 of the originally-filed specification. The parking positions 8 and 9 correspond to end positions of the door 2 as shown in Figs. 5c and 5d. Applicant’s Fig. 5d shows the first parking position 8, and Fig. 5c shows the second parking position 9.
The position shown in Hobbs Figs. 4 and 7 is a fully retracted position, analogously to Applicant’s Fig. 5d being a fully retracted position. Hobbs Figs. 4 and 7 is interpreted to meet “a parking position” and “an end position” as claimed, by being analogous to the first parking position 8 and end position shown in Applicant’s Fig. 5d.
Further regarding the claimed “parking position”, “end position”, “depression” and “hardness” - the entirety of Hobbs’ slide member 214 is formed of the softer metal disclosed at Col. 1 lines 53-64. 
The position of Hobbs Fig. 8 defines “an end position” as claimed. This is fully extended, and is analogous to the position of Applicant’s Fig. 5c. In such a position, the slide member 214 forms a track that at least in a region of the ball bearings 252 is deformable to form “a depression” as claimed. Such depression is formed by virtue of slide member 214 having a hardness less than that of the hardened steel ball bearing 252, and through application of vibration and/shock according to Hobbs’ disclosure. Such depression, formed in the slide member 214, meets “a parking position for the load-transmitting body” as claimed. 
With respect to claim 21: Hobbs Figs. 4-8 discloses an arrangement (slide assembly 210) for guiding a moveable furniture part relative to a stationary furniture part, comprising a guide rail (one of outer slide member 214 and inner slide member 216) to be mounted to the stationary furniture part, and a guide device (the other of outer slide member 214 and inner slide member 216) to be coupled to the moveable furniture part, the guide device having a load-transmitting rolling body (one of the hardened steel ball bearings 252a/b/c), wherein the guide rail has a track on which the load-transmitting rolling body is moveably mounted (Figs. 5 and 7 in particular), the track having a parking position for the load-transmitting rolling body (Figs. 4 and 7), and the parking position corresponds to an end position of the moveable furniture part relative to the stationary furniture part (fully closed position of the moveable part), wherein the load-transmitting rolling body and the track at least in a region of the parking position are configured such that the track is deformable to form a depression (one of depressions A/B/C) and the load- transmitting rolling body is substantially stable in shape (Col. 8 lines 1-2: “hardened steel ball bearings do not lose their shape”), and wherein the depression is formed by the load-transmitting rolling body in the region of the parking position such that the depression has a shape corresponding to a shape of the load- transmitting rolling body (Fig. 7; Col. 1 lines 53-64; and Col. 8 lines 1-48).
Further regarding “the track having a parking position for the load-transmitting rolling body, and the parking position corresponds to an end position of the moveable furniture part relative to the stationary furniture part” as claimed, see Applicant’s Figs. 5c-5d and page 10 of the originally-filed specification. The parking positions 8 and 9 correspond to end positions of the door 2 as shown in Figs. 5c and 5d. Applicant’s Fig. 5d shows the first parking position 8, and Fig. 5c shows the second parking position 9.
The position shown in Hobbs Figs. 4 and 7 is a fully retracted position, analogously to Applicant’s Fig. 5d being a fully retracted position. Hobbs Figs. 4 and 7 is interpreted to meet “a parking position” and “an end position” as claimed, by being analogous to the first parking position 8 and end position shown in Applicant’s Fig. 5d.
Further regarding the claimed “parking position”, “end position”, “depression” and “hardness” - the entirety of Hobbs’ slide member 214 is formed of the softer metal disclosed at Col. 1 lines 53-64. 
The position of Hobbs Fig. 8 defines “an end position” as claimed. This is fully extended, and is analogous to the extended position of Applicant’s Fig. 5c. In such a position, the slide member 214 forms a track that at least in a region of the ball bearings 252 is deformable to form “a depression” as claimed. Such depression is formed by virtue of slide member 214 having a hardness less than that of the hardened steel ball bearing 252, and through application of vibration and/shock according to Hobbs’ disclosure. Such depression, formed in the slide member 214, meets “a parking position for the load-transmitting body” as claimed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5, 8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,417,496 (Hobbs) as applied to claim 1 above, and further in view of DE 3332517 A1 (Scheu) and CH 696416 A5 (Mueller).
With respect to claim 3: Hobbs does not disclose a contact portion that is separate from the remaining support structure of the slide member 214.
Scheu discloses plates 13 and 15 attached to guide rails 1 and 2, to thereby define recessed stops at the closed position of rollers 5 and 7. The recessed stops serve to prevent unintended opening of the guide rails 1 and 2. 
Mueller discloses attaching a steel strip 17 (Figs. 2-4), flat steel 27 (Figs. 5-6), rod 37 (Figs. 7-8), and spring steel wires 47 (Figs. 9-10) to a guide rail, in order to reinforce the running surface for the rolling body/roller. 
Both Scheu and Mueller show it is known in the guide rail art to have a separate plate/member attached to a running surface of a guide rail. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hobbs’ slide member 214 to include an additional member secured thereto, according to Scheu and/or Mueller, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification in order to preclude unwanted opening of Hobbs’ slide assembly 210, similarly to Scheu’s invention. One would be motivated to make such a modification in order to reinforce one or more of the surfaces upon which Hobbs’ bearings 252/254 ride, similarly to Mueller’s invention.
As modified, Hobbs’ slide member 214 meets “a support structure” as claimed, and the additional member secured thereto meets “a contact portion” as claimed. 
With respect to claim 4: Mueller [0031] discloses embossing or clinch connections. Mueller [0036] discloses form fit for attachment. Mueller [0037]-[0040] disclose matching the cross-section of the attached part with a recess in the rail, which is interpreted as also being a form fit attachment. Mueller’s various disclosed connections make obvious replaceable as claimed. 
Mueller [0035] discloses the flat steel 27 has a thickness between 0.2 mm and 3.0 mm. This overlaps the claimed range, thereby making obvious the claimed thickness range. 
With respect to claim 5: Mueller [0031] discloses spot welds, rivets, embossings, clinch, or adhesive connections for the band 17. Mueller [0036] discloses form fit for attachment. Mueller [0037]-[0040] disclose matching the cross-section of the attached part with a recess in the rail, which is interpreted as also being a form fit attachment. Mueller’s various disclosed connections (e.g., a rivet) make obvious “a securing element” as claimed.
With respect to claim 8: By making the same modification as in the rejection of claim 3 above, Hobbs in view of Scheu and Mueller makes obvious claim 8. 
By adding Scheu’s plate 13/15 to Hobbs’ invention, one of Hobbs’ depressions A/B/C or a depression made by a steel ball bearing 252 when the slide assembly 210 is in the position of Fig. 8 meets “wherein a first material portion is arranged in a region of the parking position” as claimed. As modified, the plate 13/15 meets “and a second material portion is arranged in a dynamic region adjoining the region of the parking position” as claimed. 
With respect to claim 16: Hobbs’ ball bearings 252/254 are spherical, which does not meet “cylindrical” as claimed. Both Scheu and Mueller are drawn to guides with rollers, which are cylindrical. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adapt Hobbs’ invention to use cylindrical rollers in lieu of the ball bearings, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a combination because roller-based guides may be subjected to shock and/or vibration in the same or similar way as Hobbs’ guides. The combination is desirable to provide a roller-based guide that retains smooth motion even after subjected to shock and/or vibration. 

Claims 3, 8, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,417,496 (Hobbs) as applied to claim 1 above, and further in view of US 8,235,479 B2 (Yu).
With respect to claim 3: Hobbs does not disclose a contact portion that is separate from the remaining support structure of the slide member 214.
Yu discloses a polyoxymethylene gasket 50 as a separate member attached to a guide rail, for the purpose of reducing friction at a particular location on the guide rail. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hobbs’ slide member 214 to include Yu’s gasket 50, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification in order to reduce friction within Hobbs’ slide assembly 210 at a desired point of travel. 
The gasket 50, as added to Hobbs’ invention, meets “a contact portion” according to claim 3. The remaining structure of Hobbs’ slide member 214 meets “a support structure” according to claim 3. 
With respect to claim 8: By making the same modification as in the rejection of claim 3 above, Hobbs in view of Yu makes obvious claim 8. 
Yu Fig. 1 and Col. 1 disclose the gasket 50 arranged at the front end of the rail 10, at the end from which the rails 30 and 90 extend. The gasket 50 is contacted from above by rail 30. See Hobbs Figs. 4-5. Yu’s gasket 50, as applied to Hobbs’ invention, is mounted at the right side of slide member 214, to be contacted from above by the bearings 252/254 during travel. 
As modified, one of Hobbs’ depressions A/B/C or a depression made by a steel ball bearing 252 when the slide assembly 210 is in the position of Fig. 8 meets “wherein a first material portion is arranged in a region of the parking position” as claimed. As modified, the gasket 50 meets “and a second material portion is arranged in a dynamic region adjoining the region of the parking position” as claimed. 
With respect to claim 17: Yu discloses polyoxymethylene (Col. 1 lines 62-63), which meets “the contact portion is a plastic contact portion formed of polyoxymethylene” as claimed.
Hobbs Col. 1 lines 53-63 disclose the slide rails are made of metal, but does not specifically disclose steel as said metal. Hobbs discloses steel for the ball bearings. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select a steel that is softer than the hardened ball bearings as the material for the rails, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.
One would be motivated to select a steel that is somewhat softer than the hardened ball bearings for the slide so that the slide provides some level or strength and rigidity while enabling the depressions to be formed according to Hobbs’ disclosure. 

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,417,496 (Hobbs).
With respect to claim 4: Hobbs does not disclose the thickness of lips 218 and 222. The slide member 214 is made of metal, and appears thin. 
The Office Action dated 04 January 2022 stated:  
OFFICIAL NOTICE is taken that it is known in the slide assembly art to have track members (rails) formed of metal having a thickness of 1 to 8 mm (0.039 to 0.315 in). 
The applicant did not traverse the assertion of official notice. As such, the statement is taken to be admitted prior art because the applicant failed to traverse the examiner’s assertion of official notice. See MPEP 2144.03.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the lips 218 and 22 formed with a thickness between 1 mm and 8 mm, as an obvious variation of Hobbs’ invention. 
With respect to claim 12: The Applicant’s specification does not provide a special definition for “furniture”. The dictionary defines “furniture” as “equipment that is necessary, useful, or desirable”. Hobbs’ piece of equipment 14 is described as a vibrating or shaking machine for containers of blood. This is necessary, useful, or desirable in some occupation. Hobbs’ piece of equipment 14 meets “a movable furniture part” as claimed. Hobbs’ cabinet 16 meets “a stationary furniture part” as claimed. The combination of equipment 14 and cabinet 16 meets “an article of furniture” as claimed. 
If Hobbs’ piece of equipment 14 does not meet “a movable furniture part” as claimed, and if Hobbs’ cabinet 16 does not meet “a stationary furniture part” as claimed, see Hobbs Col. 1 lines 14-20. Hobbs is aware of using telescoping slide assemblies for cabinets and drawers. Hobbs Col. 3 lines 27-35 state that while the disclosed invention relates to equipment moving in and out of a cabinet, there are many other operating environments in which a slide assembly may be subjected to shock or vibration. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to attach Hobbs’ slide assembly 210 to a cabinet and drawer as set forth in Hobbs Col. 1, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification when the drawer is subjected to shock or vibration. E.G., repeated loading of a drawer or slamming of a drawer yields shock and/or vibration at the slide. 

Claims 10-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,417,496 (Hobbs) as applied to claim 1 above, and further in view of US 2017/0260789 A1 (Gabl).
With respect to claim 10: Hobbs does not disclose the invention used with door leaves, and lacks a carrier as claimed.
Gabl discloses a guide arrangement for door leaves that provides a folding-sliding motion. The primary purpose of Gabl’s invention is to provide a system that automatically spreads apart the two hinge-connected door leaves 1 and 2 after the two door leaves 1 and 2 have been pulled out from a slot 28 of a cabinet 3 in a folded configuration. 
A carriage 8 is coupled to door leaf 1, and a carrier 29 is coupled to door leaf 2. During the folding and unfolding motion across the front of the cabinet 3 (Figs. 2a-4b and 11a-11b), carriage 8 moves along a rail 7 that is parallel to the front of the cabinet 3. During the sliding in and out of the slot 28 (Figs. 5a-10b), the carriage 8 moves along a guiding rail 24 that is parallel to the side wall 27 of the cabinet 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adapt Hobbs’ slide assembly 210 for use with Gabl’s door leaves 1 and 2, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification in order to provide smooth sliding of the door leaves 1 and 2 when moving between the positions of Gabl Fig. 8c and Fig. 10c even when the door leaves 1 and 2 are subjected to shock and/or vibration during the course of use. 
In the combination, Gabl’s carrier 29 makes obvious the claimed “carrier”. 
With respect to claim 11: By making the same combination/modification as in the rejection of claim 10, Gabl’s rail 7 makes obvious the claimed “transverse rail”. Gabl’s carriage 8 makes obvious the claimed “carriage”.
With respect to claim 12: By making the same combination/modification as in the rejection of claim 10, Gabl’s door leaves 1 and 2 make obvious the claimed “moveable furniture part”. Gabl’s cabinet 3 makes obvious the claimed “stationary furniture part”. The door leaves 1 and 2 combined with the cabinet 3 make obvious the claimed “article of furniture”. 
With respect to claim 13: In the combination, door leaves 1 and 2 makes obvious the claimed “furniture door” (see Gabl [0032]). The storage volume of Gabl’s cabinet 3 (bounded by walls 25, 26, 39, 40, and 41) makes obvious the claimed “internal space”. Gabl’s slot 28 makes obvious the claimed “side compartment”. The “closed position” is shown in Gabl Fig. 1. The “open position” is shown in Gabl Fig. 8c.
With respect to claim 14: The portion of Gabl’s arrangement that includes guiding rail 24, and performs the sliding in and out of the slot 28, meets “wherein the 10arrangement for guiding the furniture door extends at least portion-wise in a depth direction of the side compartment” as claimed. 
In Hobbs’ disclosure, the depressions A/B/C are formed when the slide assembly 210 is fully retracted. The analogous position in Gabl’s invention is the position shown in Fig. 8c, in that the leaves 1 and 2 are fully retracted into the slot 28. This makes obvious “and the parking position of the load-transmitting body corresponds to an end position of the furniture door of being substantially completely arranged in the side compartment” as claimed. 
With respect to claim 15: As modified, Gabl’s wall 26 and/or 27 meets “wherein the stationary furniture part has a side surface which at least partially delimits the side compartment and at which the guide rail of the arrangement for guiding the furniture door is at least partially arranged” as claimed.
With respect to claim 19: As modified, the bearings 252/254 of Hobbs are stopped at the position of Hobbs Fig. 8 when Gabl’s leaves 1 and 2 are in the position of Gabl Fig. 4c and/or 5c. This makes obvious the claim as written. The “second parking position” is where one or more of bearings 252/254 are stopped (parked) when Gabl’s leaves 1 and 2 are in the position of Gabl Fig. 4c and/or 5c. The claimed “position of the furniture door” is shown in Gabl Fig. 4c and/or 5c.

Claims 1, 3, 6-7, 9, 12, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,417,496 (Hobbs)  in view of US 5,580,174 (Houck) and DE 3332517 A1 (Scheu).
With respect to claims 1, 3, 6-7, 12, and 20-21: These claims are rejected under 35 U.S.C. § 102 above using Hobbs alone. For the sake of brevity, what Hobbs discloses is not repeated here. 
In Hobbs’ disclosure, the depressions A/B/C are formed by shock and/or vibration when the slide assembly 210 is in the closed position (Hobbs Fig. 4). Hobbs does not disclose intentionally forming a depression in order to guide and/or hold the slide assembly 210 into/at the closed position.
Scheu discloses holding rollers in recesses 9 and 11 in the closed position, to thereby prevent unexpected opening of the guide. 
Houck discloses intentionally deforming a drawer rail in order to form a ramp 102 therein. During the approach to the closed position, roller 30 is received at the base of the ramp 102. In the closed position, the roller 30 is received at the base of the ramp 102. This ensures the drawer will not be left inadvertently open. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to intentionally form a depression A/B/C in Hobbs’ slide member 214 at the closed position of the slide assembly 210, as the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification in order to guide and/or hold the slide assembly 210 in/at the closed position, similarly to the disclosures of Scheu and Houck. 
This meets the claimed “parking position”, “depression”, etc. 
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
The claim objection made in the previous Office action is withdrawn.
New claim rejections are made above in this Office action, as necessitated by the amendment dated 02 May 2022. The new rejections render moot the Applicant’s arguments filed 02 May 2022, because those arguments are drawn to grounds of rejection that are no longer relied upon.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637